internal_revenue_service number release date index number 404a ------------------------- ------------------------- ----------------------------------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc tege eb qp2 plr-t-103529-15 date date ------------------------------------------------------- ----------------- --------------------- ------------- legend plan x company a ---------------------- company b ----------------------------------------------------------- company c ------------------------ company d ------------ company e ------- state country amount y dear ------------------------- this letter is in response to your ruling_request dated date as supplemented by correspondence dated date submitted by your authorized representative concerning the treatment of plan x under sec_404a of the internal_revenue_code the code the following facts and representations are submitted under penalties of perjury in support of your request company a is a state corporation company b is indirectly wholly owned by company a company b is organized under the laws of country and is classified as a partnership for u s federal tax purposes during company a and company c an entity otherwise unrelated to company a formed company d company a and company c each owned percent of company d also during company d acquired all of the outstanding shares of plr-t-103529-15 company e and assumed approximately amount y of liabilities company e was a country entity classified as a corporation for u s tax purposes pursuant to a sec_338 election the acquisition was treated as if company e transferred all of its assets to a new corporation unrelated to company e in exchange for consideration that included the assumption of the liabilities of company e among the liabilities assumed were any liabilities related to plan x prior to the acquisition company e maintained plan x and had made all contributions required under country law after the acquisition of company e various internal restructurings were undertaken in a partnership of which was owned by company a and of which was owned by company c purchased certain assets and assumed certain liabilities of company e including liabilities under plan x in a taxable asset sale later in company a acquired company c’s interests in that partnership in the partnership transferred its assets and liabilities including liabilities under plan x to company b plan x was established by company e in the plan is written and maintained to provide deferred_compensation when plan x was established individuals that participated in two predecessor retirement plans of company e were eligible to participate prior to date permanent employees were eligible to participate as of date plan x was closed to new participants currently no participants continue to accrue benefits under plan x upon retirement at normal_retirement_age a participant is entitled to an immediate pension the assets of plan x are held in an irrevocable_trust established by the employer to fund compensation obligations to its employees the assets are held for the exclusive benefit of the employer’s employees and their beneficiaries and are not subject_to the claims of the employer’s creditors plan x prohibits the assignment of benefits over of the amounts taken into account for all taxable years under plan x are attributable to services that were performed by nonresident_aliens and the compensation_for which was not subject_to tax under chapter of the code an election under sec_404a has been made with respect to plan x under which plan x is designated as a qualified_funded_plan you request the following rulings plan x is a qualified_foreign_plan under sec_404a company b is not required to capitalize post-2002 contributions to plan x as liabilities assumed in and ruling_request for purposes of sec_404a sec_404a defines a qualified_foreign_plan as any written plan of an employer for deferring the receipt of compensation but only if- such plan is for the exclusive benefit of the employer’s employees or their beneficiaries percent or more of the amounts taken into account for the taxable_year under the plan are attributable to services- plr-t-103529-15 o performed by nonresident_aliens and o the compensation_for which is not subject_to tax under chapter the rule and the employer elects to have sec_404a apply to the plan pursuant to treasury regulations plan x meets the definition of a qualified_foreign_plan under sec_404a it is a written plan of an employer deferring the receipt of compensation in the form of a pension_plan x is for the exclusive benefit of the employer’s employees or their beneficiaries eligibility is reserved for employees former employees and their beneficiaries the plan prohibits assignment of benefits plan x meets the rule for all relevant taxable years over of the amounts taken into account under the plan are attributable to services performed by nonresident_aliens and compensation that is not subject_to tax under chapter the employer has elected to have sec_404a apply to plan x pursuant to prop sec_1 404a-1 a we conclude that plan x is a qualified_foreign_plan under 404a ruling_request revrul_58_165 1958_1_cb_209 holds that a parent_corporation may within the limits of sec_404 of the code deduct contributions to fund benefits for past service rendered by its employees including benefits with respect to services previously rendered by such employees to a subsidiary_corporation provided that there is no duplication of benefits by both the present employer and the subsidiary also if a subsidiary is liquidated and its assets liabilities and employees are transferred to the parent_corporation the parent_corporation as a complete successor to the subsidiary_corporation may within the limitations of sec_404 of the code deduct contributions to fund benefits for the transferred employees with respect to all services rendered to either the parent or subsidiary or both on or before the plan's effective date revrul_62_139 1962_2_cb_123 holds that an employee’s past service with a former employer may be taken into account in determining benefits under his present employer’s plan regardless of the degree of affiliation if any between the present and former employers the contributions for such prior service benefits are deductible under sec_404 provided that there is no duplication of benefits by both the present employer and the former employer in 44_tc_335 af365_f2d_34 7th cir cert_denied 385_us_1004 the taxpayer corporation purchased all of the assets of another corporation and became obligated to continue the seller’s pension plans and assume the burden of the seller’s unpaid obligations to the pension plans the taxpayer corporation failed to make a timely contribution to the plan in and was therefore unable to claim a deduction for any amount under sec_404 of the code for the taxpayer corporation contended that it should be allowed to include the cost plr-t-103529-15 basis of the assets it acquired from the seller by adding to such cost_basis the amount of its unpaid obligations to the pension plans the tax_court stated that the effect of this procedure would be to allow the taxpayer corporation to deduct by way of depreciation_deductions the very amounts which it failed to deduct under the only statutory authority for the deduction of contributions to pension plans ie sec_404 sec_338 of the code permits a purchasing_corporation in the case of a qualified_stock_purchase to make an election to treat an acquired target_corporation as if it sold all of its assets in a complete_liquidation on the stock acquisition_date the target_corporation is then treated as a new corporation that purchased its assets on the day after such date although the above revenue rulings allow a successor employer to deduct contributions to fund benefits based on service for a prior employer under sec_404 the rationale of these revenue rulings applies also if the successor employer contributes to a qualified_foreign_plan under sec_404a in order to fund liabilities transferred pursuant to a sec_338 election accordingly we conclude that the post-2002 contributions to plan x are not required to be capitalized as liabilities assumed by company b in and the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely linda s f marshall senior counsel qualified_plans branch employee_benefits tax exempt government entities cc
